Citation Nr: 1747809	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  14-02 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating evaluation in excess of 10 percent for residuals of a left hip fracture.

2.  Entitlement to a rating evaluation in excess of 10 percent for a right ankle sprain with residual laxity.

3.  Entitlement to a rating evaluation in excess of 10 percent for a left ankle fracture with residual laxity.


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from January 1990 to August 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.

In September 2015 and December 2015, the Board remanded this matter to the RO for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on these issues on appeal.

In December 2015, the Board remanded this matter for the RO to obtain an addendum opinion to a November 2015 VA examination, to address an inquiry into whether an MRI of the left hip or either ankle is warranted.  

Although a January 2016 addendum opinion to the November 2015 VA examination was provided, the Board finds that the January 2016 addendum opinion on the left and right ankle disabilities are inadequate as it provided a speculative opinion that is not responsive to the December 2015 remand.  Specifically, the VA examiner opined that an MRI of the Veteran's ankles may find pathology, although prior VA examination and X-rays were normal.  The VA examiner's use of the words "may" is not responsive to the question and it constitutes as a speculative opinion which provides no probative value.  See Bostain v. West, 11 Vet. App. 124, 127-128 (2006) (citing the holding in Obert v. Brown, 5 Vet. App. 30, 33 (1993), that a medical opinion expressed in terms of "may" also implies "may not" and is too speculative to establish a plausible claim).  Therefore, an opinion that is unequivocally responsive to the December 2015 remand is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand order).  In this regard, a new VA examination and opinion is required, and must also be consistent with Correia v. McDonald (holding that an adequate VA examination of the joints, wherever possible, must include range of motion testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing ), and the United States Court of Appeals for Veteran's Claims' recent holding in Sharp v. Shulkin No. 16-1385 (September 6, 2017) (holding that when conducting evaluations for musculoskeletal disabilities, examiners must inquire whether there are periods of flare, and if the answer is "yes", examiners must state their severity, frequency, and duration; name the precipitating and alleviating factors; and estimate, according to the Veteran, to what extent, if any, they affect functional impairment.).  

The Board also finds that a March 2016 VA examination of the Veteran's left hip is inadequate for rating purposes.  The Veteran reported having flare ups, which limited mobility.  She also indicated that her last flare up was the week prior to the date of this VA examination.  However, on range of motion testing, the VA examiner reported that he was unable to provide range of motion during a flare up because the Veteran did not have a flare up at that time during testing; and that he was unable to state without mere speculation, whether pain, weakness, fatigability or incoordination significantly limited functional ability with flare ups, due to lack of objective evidence.  In this regard, the VA examiner failed to obtain adequate information about the Veteran's report of flare ups.  See Sharp v. Shulkin, No. 16-1385 (September 6, 2017) at 9 (finding that a VA examination was inadequate because the VA examiner, although acknowledging that the veteran was not suffering from a flare of any his conditions, failed to ascertain adequate information, such as frequency, duration, characteristics, severity, or functional loss, regarding his flares by alternative means); see also DeLuca v. Brown, 8 Vet. App. 202, 206 - 07 (1995) (holding that a VA medical examination that fails to take into account the factors listed in 38 C.F.R. §§ 4.40 and 4.45, including those experienced during flare ups, is inadequate for evaluation purposes).  Therefore, a new VA examination is required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA or private treatment records identified by the Veteran that have not been associated with the claims file.

2.  Then, schedule the Veteran for a new VA examination, with a VA examiner who has not yet conducted a VA examination of the Veteran, to determine the current severity of the Veteran's left and right ankle disabilities.  The VA examiner must review the claims file and must note that review in the report.  A copy of this REMAND must also be provided to the VA examiner.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The VA examiner must undertake the following:  

a.  Provide an opinion as to whether an MRI is warranted to assess the current severity of the Veteran's left and right ankles.  If so, conduct an MRI of the Veteran's left and right ankles.  If the VA examiner concludes that an MRI of the left and right ankles is not warranted, provide a clear explanation of why that is so. 

b.  Conduct range of motion testing of the left and right ankles, specifically noting the motion in degrees on active motion, passive motion, weight-bearing, and nonweight-bearing.  See Correia, 28 Vet. App. at 169 - 170.  If the VA examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, provide a clear explanation of why that is so. 

c.  Consider all complaints of flare ups in the left and right ankles.  In doing so, the VA examiner must inquire whether the Veteran has had any periods of flare ups.  

If range of motion testing could be performed during a flare up, indicate whether pain, weakness, fatigability or incoordination significantly limits functional ability with flare ups.  If it is not possible to provide a response without resorting to mere speculation, and after doing everything that reasonably should be done to become informed, provide a clear explanation of why a response could not be provided without resorting to mere speculation.  If the Veteran has reported any periods of flare ups, but range of motion testing could not be conducted during a flare up, state the severity, frequency, and duration; name the precipitating and alleviating factors; and estimate, according to the Veteran, to what extent, if any, they affect functional impairment.  See Sharp v. Shulkin, No. 16-1385 (September 6, 2017).

d.  Elicit the Veteran's subjective complaints and reconcile the subjective complaints with the objective findings, commenting on the resulting functional impairment.

e.  Discuss any discrepancies between findings from earlier VA examinations, e.g. see July 2010 VA examination (reflecting findings of crepitus in the right and left ankles, as well as ankle instability described as anterior/posterior laxity to manipulation) vs. March 2016 (finding that the Veteran does not have a current diagnosis of ankle fracture with residual laxity, no ankle sprain with residual laxity, and no objective evidence of crepitus in left or right ankle).

A detailed rationale is requested for all opinions provided.  If an opinion cannot be provided without resorting to speculation, provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Schedule the Veteran for a new VA examination, with a VA examiner who has not yet conducted a VA examination of the Veteran, to determine the current severity of the Veteran's left hip disability.  The VA examiner must review the claims file and must note that review in the report.  A copy of this REMAND must also be provided to the VA examiner.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The VA examiner must undertake the following:  

a.  Conduct a range of motion testing of the left hip, specifically noting the motion in degrees on active motion, passive motion, weight-bearing, and nonweight-bearing.  See Correia, 28 Vet. App. at 169 - 170.  If the VA examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, provide a clear explanation of why that is so.

b.  Consider all complaints of flare ups in the left hip.  In doing so, the VA examiner must inquire whether the Veteran has had any periods of flare ups.  

If range of motion testing could be performed during a flare up, indicate whether pain, weakness, fatigability or incoordination significantly limits functional ability with flare ups.  If it is not possible to provide a response without resorting to mere speculation, and after doing everything that reasonably should be done to become informed, provide a clear explanation of why a response could not be provided without resorting to mere speculation.  If the Veteran has reported having any periods of flare ups, but range of motion testing could not be conducted during a flare up, state the severity, frequency, and duration; name the precipitating and alleviating factors; and estimate, according to the Veteran, to what extent, if any, they affect functional impairment.  See Sharp v. Shulkin, No. 16-1385 (September 6, 2017).

c.  Elicit the Veteran's subjective complaints and reconcile the subjective complaints with the objective findings, commenting on the resulting functional impairment.

d.  Discuss any discrepancies between findings from earlier VA examinations.

A detailed rationale is requested for all opinions provided.  If an opinion cannot be provided without resorting to speculation, provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  After ensuring that the above-mentioned actions have been undertaken, readjudicate the claims.  The RO must consider ALL new evidence submitted since the Board's December 2015 remand, including and not limited to, the January 2016 addendum opinion to the November 2015 VA examination and opinion.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response from the Veteran or his representative.  Then, return the case to the Board for further development.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




